DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 13, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: obtaining unit, and control unit in claims 1, 3, and 5 and switching unit in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “at least one first device” in line 4, however there is already antecedent basis for “at least one first drive device” in claim 1, line 9. Accordingly, it is unclear whether applicant is referencing the previously established “at least one first drive device” or is referencing other(s) drive device(s).
Claim 3 recites “an electric power” in line 6, however line 1 already establishes “an electric power”. Since the claim does not use proper antecedent basis, it is unclear whether “an electric power” in line 6 is another power or the same power as established in the preamble. Claim 3 further recites “the electric power” in 13 which appears to raise additional issues.
Claim 3 further recites “the brake unit of at least one first drive device” in claim 3, line 14. Note that since each “drive device” includes a corresponding brake unit, the limitation raises antecedent basis issues in instances in which “at least one first drive device” references multiple drive devices. It is unclear which brake unit(s) is/are being referenced, and whether this would apply to every instance of brake units of at least one first drive device. The Examiner suggests changing “the” to --each--.
Additionally, it is unclear whether “the brake unit” in line 14 is being positively recited and whether it incorporates a limitation in the preamble nested in functional language. The claim is directed to a wind turbine power supply device for supplying an electric power to a plurality of drive devices and includes limitations in the preamble that each drive device includes a brake unit that generates a higher braking force as supplied with a higher electric power. It is unclear whether the claim directed towards A wind turbine power supply device positively recites the drive devices, the brake unit, and/or the limitation of the brake unit. It is noted that the 112(f) control unit limitation is directed to a processor (see par. 36 of the specification “CPU”) with an algorithm. Accordingly, patentable weight is given to the algorithm, however it is unclear whether the drive devices, the brake unit, and/or the limitation of the brake unit established in the preamble are being positively recited.
Claim 4 recites “at least one first device” in line 4, however there is already antecedent basis for “at least one first drive device” in claim 3, line 14. Accordingly, it is unclear whether applicant is references the previously established “at least one first drive device” or is referencing other(s) drive device(s).
Claim 5 recites the limitation "the electric power" in lines 26-27, and “the electric power” in line 28.  There is insufficient antecedent basis for this limitation in the claim. It appears that “the electric power” (both instances) should be changed to --an electric power--, since the “the electric power” is not specifically referencing one of the previously established “a first electric power”, “a second electric power”, and “a predetermined electric power”.
Claim 4 is indefinite based on its dependence on claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nohara (US 2019/0203697).
In regards to claim 1, Nohara discloses a wind turbine drive control device for controlling a plurality of drive devices (10) for moving two structures (102, 103) included in a wind power generation device (101) relative to each other, the wind turbine drive control device comprising: 
an obtaining unit (sensor 40, par. 72) for obtaining a plurality of information items related to loads occurring between each of the plurality of drive devices and one of the two structures (107 is fixed to tower 102, par. 37) that receives forces generated by the plurality of drive devices; and 
a control unit (110) for controlling the plurality of drive devices in such a manner that, in a state where each of the plurality of drive devices is controlled to generate a predetermined braking force (via motor braking portion 50, pars. 17, 52-55, see Fig. 7), the braking force of at least one first drive device among the plurality of drive devices is increased (pars. 79, 88, Figs. 7-8), based on the plurality of information items obtained by the obtaining unit.
In regards to claim 2, Nohara discloses the control unit (110) controls the plurality of drive devices in such a manner that, in a state where each of the plurality of drive devices is controlled to generate a predetermined braking force (via motor braking portion 50, pars. 17, 52-55, see Fig. 7), the braking force of at least one first drive device among the plurality of drive devices is increased (pars. 79, 88, Figs. 7-8) and the braking force of a second drive device other than the at least one first drive device is reduced, based on the plurality of information items obtained by the obtaining unit (par. 79, “the controller can control… the motor braking portion in a drive device 10 for which a “load  between the meshing portion 24a and the ring gear 107” is largest among the plurality of drive devices 10 and/or a drive device 10 for which the “load between the meshing portion 24a and the ring gear 107” is smallest among the plurality of drive devices 10”, Figs. 7-8).

Claim(s) 3-4, as far as they are definite, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janssen (CA 3,066,194 A1).
In regards to claim 3, Janssen discloses a wind turbine power supply device capable of supplying an electric power (160) to a plurality of drive devices (220, 230, 240), the wind turbine power supply device comprising: 
a power supply circuit (Fig. 2) for supplying an electric power (160) to each of the plurality of drive devices (220, 230, 240, Fig. 2); 
an obtaining unit (see monitoring of modules, see pages 6-9) for obtaining a plurality of information items (see voltage, temperature, current, speed of rotation) related to loads of the plurality of drive devices; and 
a control unit (211) for controlling the power supply circuit in such a manner that, in a state where the power supply circuit is controlled to supply a predetermined electric power to each of the plurality of drive devices (Fig. 2), the electric power supplied to at least one first drive device among the plurality of drive devices is increased (page 7, line 17-19; also see regulation of voltages, activation of braking), based on the plurality of information items obtained by the obtaining unit.
Note that the recitation in the preamble of “moving two structures included in a wind power generation device relative to each other, each of the plurality of drive devices including a brake unit that generates a higher braking force as supplied with a higher electric power”, the limitation about the specific loads being between “each of the plurality of drive devices and one of two structures”, and the limitation about the supply to the brake unit of the drive devices are being interpreted as intended use for the power supply device. Note that the two structures, drive devices, and brake units are not part of the power supply device. Since, the power supply appears capable of performing the specific functionality imparted by these structures, the recitation of these elements do not appear to define a structural difference over Janssen.
	In regards to claim 4, Janssen discloses the control unit controls the power supply circuit in such a manner that, in a state where the power supply circuit is controlled to supply a predetermined electric power to each of the plurality of drive devices (Fig. 2), the electric power supplied to at least one first drive device among the plurality of drive devices is increased (page 7, line 17-19; also see regulation of voltages, activation of braking) and the electric power supplied to a second drive device other than the at least one first drive device is reduced (page 7, line 17-19, ex. “released”; also note that there is separate control and regulation of the modules), based on the plurality of information items obtained by the obtaining unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Assuming arguendo under a narrower interpretation that the particular structures and limitations of the wind power generation device and drive devices are positively claimed, the following rejection is presented.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nohara (US 2019/0203697) in view of Tang (CN 104405583).
	In regards to claim 3, Nohara discloses a wind turbine power supply device for supplying an electric power to a plurality of drive devices (10) for moving two structures (102, 103) included in a wind power generation device relative to each other, the wind turbine power supply device comprising: 
a power supply circuit (not shown, with electric current and power being delivered to motor drive 48 and motor braking portion 50, par. 54) for supplying an electric power to each of the plurality of drive devices; 
an obtaining unit (sensor 40, par. 72) for obtaining a plurality of information items related to loads occurring between each of the plurality of drive devices and one of the two structures (107 is fixed to tower 102, par. 37) that receives forces generated by the plurality of drive devices; and 
a control unit (110) for controlling the power supply circuit in such a manner that, in a state where the power supply circuit is controlled to supply a predetermined electric power to each of the plurality of drive devices (par. 54), the braking of the brake units of at least one first device among the plurality of devices is increased (pars. 79, 88, Figs. 7-8), based on the plurality of information items obtained by the obtaining unit.
Nohara does not disclose each of the plurality of drive devices including a brake unit that generates a higher braking force as supplied with a higher electric power, and
the electric power supplied is increased.
Tang discloses a brake unit (yaw motor, loop, speed sensor) for a yaw drive device that generates a higher braking force (note the electromagnetic force becomes braking force, see par. 8) as supplied with a higher electric power (by reversing the power supply).
Nohara discloses a yaw device with an exemplary brake unit for a yaw drive device and associates the force of the drive portion 48 with the supplied power (par. 54), however does not disclose a brake unit that generates a higher braking force as supplied with a higher electric power. Tang, which is also directed to a brake unit for a yaw drive of a wind turbine, discloses a yaw brake that generates a higher braking force as supplied with a higher electric power, as taught by Tang, to reduce the brake distance, loss of brake plate, and vibrations, and to ensure accuracy of the braking (Tang pars. 8, 14, 16). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the power supply device by providing each of the plurality of drive devices including a brake unit that generates a higher braking force as supplied with a higher electric power, as taught Tang, such that the electrical power supplied to the brake unit of the at least one first drive device is increased with increasing braking, to reduce the brake distance, loss of brake plate, and vibrations, and to ensure accuracy of the braking (Tang pars. 8, 14, 16).
	In regards to claim 4, the modified power supply device of Nohara comprises the control unit (Nohara 110) controls the power supply circuit in such a manner that, in a state where the power supply circuit is controlled to supply a predetermined electric power to each of the plurality of drive devices (par. 54), the electric power supplied (as modified by Tang to be associated with the braking force) to at least one first drive device among the plurality of drive devices is increased (pars. 79, 88, Figs. 7-8) and the electric power supplied (as modified by Tang to be associated with the braking force) to a second drive device  other than the at least one first drive device is reduced (par. 79, “the controller can control… the motor braking portion in a drive device 10 for which a ‘load between the meshing portion 24a and the ring gear 107’ is largest among the plurality of drive devices 10 and/or a drive device 10 for which the ‘load between the meshing portion 24a and the ring gear 107’ is smallest among the plurality of drive devices 10”, Figs. 7-8), based on the plurality of information items obtained by the obtaining unit.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nohara (US 2019/0203697) in view of Tang (CN 104405583), and in further view of Schellings (US 2009/0051222).
	In regards to claim 5, Nohora discloses a wind power generation device comprising: 
a plurality of drive devices (10) each including a brake unit (50), a drive unit (48), and a transmission unit (25, Fig. 4), the brake unit being configured to generate a braking force for stopping a second structure (103) relative to a first structure (102, par. 54), both the first and second structures being included in the wind power generation device (Fig. 2), the drive unit being configured to generate a drive force for moving the second structure relative to the first structure (par. 54), the transmission unit being configured to transmit the braking force and the drive force to the first structure (pars. 44-45); 
an obtaining unit (sensor 40, par. 72) for obtaining a plurality of information items related to loads occurring between each of the plurality of drive devices (10) and one of the two structures (107 is fixed to tower 102, par. 37) that receives forces generated by the plurality of drive devices; and 
a control unit (110) for controlling the plurality of drive devices in such a manner that, in a state where power is controlled to supply a predetermined electric power to each of the plurality of drive devices (par. 54) so as to control the plurality of drive devices such that each of the plurality of drive devices generates a predetermined braking force (par. 54, Fig. 7), braking of at least one first drive device among the plurality of drive devices to be increased (pars. 79, 88, Figs. 7-8) and braking of a second drive device other than the at least one first drive device to be reduced (par. 79, Figs. 7-8), based on the plurality of information items obtained by the obtaining unit, thereby increasing the braking force of the at least one first drive device among the plurality of drive devices and reducing the braking force of the second drive device other than the at least one first drive device (par. 79).
Nohora does not disclose: 
the brake unit being further configured to generate a higher braking force as supplied with a higher electric power, and the electric power supplied to the at least one first drive device is increased, and the electric power supplied to the second drive device is reduced;
a first power supply unit for supplying a first electric power to the brake unit of each of the plurality of drive devices; 
a second power supply unit for supplying a second electric power to the brake unit of each of the plurality of drive devices, the second electric power being higher than the first electric power; 
a switching unit for switching between a state in which the first electric power is supplied from the first power supply unit to the plurality of drive devices and a state in which the second electric power is supplied from the second power supply unit to the plurality of drive devices;
power supply units are controlled to supply the predetermined electric power to each of the plurality of drive devices; and
the switching unit is controlled to result in the increasing and decreasing of the electric power.
Tang discloses a brake unit (yaw motor, loop, speed sensor) for a yaw drive device that generates a higher braking force (note the electromagnetic force becomes braking force, see par. 8) as supplied with a higher electric power (by reversing the power supply).
Nohara discloses a yaw device with an exemplary brake unit for a yaw drive device and associates the force of the drive portion 48 with the supplied power (par. 54), however does not disclose a brake unit that generates a higher braking force as supplied with a higher electric power. Tang, which is also directed to a brake unit for a yaw drive of a wind turbine, discloses a yaw brake that generates a higher braking force as supplied with a higher electric power, as taught by Tang, to reduce the brake distance, loss of brake plate, and vibrations, and to ensure accuracy of the braking (Tang pars. 8, 14, 16). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the power supply device by providing each of the plurality of drive devices including a brake unit that generates a higher braking force as supplied with a higher electric power, as taught Tang, such that the electrical power supplied to the brake unit of the at least one first drive device is increased and the electrical power supplied to the second drive device is reduced, to reduce the brake distance, loss of brake plate, and vibrations, and to ensure accuracy of the braking (Tang pars. 8, 14, 16).
	Furthermore, Schellings discloses:
a first power supply unit (105) for supplying a first electric power (par. 21); 
a second power supply unit (190) for supplying a second electric power (par. 21), the second electric power being higher than the first electric power (pars. 25, 27, with the first power supply unit provides less than 100% (ex. 90%) of the power required to energize the turbine systems, and second power system driving the turbine under normal operation); 
a switching unit (switches, pars. 26, 32) for switching between a state in which the first electric power is supplied from the first power supply unit to the plurality of drive devices and a state in which the second electric power is supplied from the second power supply unit (Fig. 2);
power supply units are controlled to supply the predetermined electric power (Fig. 1); and
the switching unit is controlled (Fig. 2, providing power and normal operation) to result in the operation of electric power to the yaw drive system (150) (with increasing and decreasing of the electric power).
Nohara discloses a wind power generation device with a power system, however does not disclose power systems and a switching unit. Schellings, which is also directed to a wind turbine device with a power system, discloses power systems and switches which provides backup power systems to energize the yaw drive system, and enables and disenables the second source as needed (pars. 4-5). Thus, it would have been obvious to having ordinary skill in the art to further modify the wind power generation device of Nohara by providing a first power supply unit for supplying a first electric power; a second power supply unit for supplying a second electric power, the second electric power being higher than the first electric power; a switching unit for switching between a state in which the first electric power is supplied from the first power supply unit and a state in which the second electric power is supplied from the second power supply unit; and the switching unit is controlled to enable operations of the yaw system, as taught by Schellings, such that the first power supply unit supplies power to the brake unit of each of the plurality of drive devices, such that the second power unit supplies power to the brake unit of each of the plurality of drive devices, such that the switching unit supplies the power from the first power supply unit the plurality of drive devices and a state in which the second electric power is supplied from the second power supply unit to the plurality of drive devices, such that power supply units are controlled to supply the predetermined electric power, and such that the switch unit is controlled to enable operations of increasing and decreasing of the electric power, to provide backup power systems to energize the yaw drive system, and enable and disenable the second source as needed (Schellings pars. 4-5).
Note the above combination results in a wind power system with switching from the first and second power supply unit. The envisioned combination does not directly associate the switching unit with a change in a particular power supplied to particular brake units, however the control of the switching does enable sufficient power to drive the yaw control to enable the changing of the braking of the brake portion 50 associated with the operation of Nohara.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nohara (US 2009/0243297) discloses details of electromagnetic braking for yaw drives. Suliman (US 2004/0264082) discloses various power supplies at different voltages to drive various systems of a wind turbine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
11/15/2022


/Christopher Verdier/Primary Examiner, Art Unit 3745